TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 1, 2022



                                     NO. 03-21-00611-CV


                            Jose Pablo Cortina-Pineda, Appellant

                                                v.

                              Courtney Cortina-Pineda, Appellee



APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
                AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the decree of divorce signed by the trial court on October 22, 2021.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the decree. Therefore, the Court affirms the trial court’s divorce decree.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.